AILSHIE, C. J.,
Concurring. — The chief consideration which leads me to the conclusion reached by the principal opinion is the conviction that the ouster procedure provided for by see. 7459, Rev. Codes, is inconsistent with the recall provisions of the commission government act. The recall may be invoked by the people for any cause or reason which may arise, and when properly submitted the people take a vote on the question and they convict or acquit — that is, remove or retain him — by a majority vote. If they acquit the officer of the 'charge, he remains in office; if they convict, he goes out. This is the effect of the recall. It was certainly not intended that the people and the courts could both hear and pass on the same charges at the same time, and possibly each reach a different result from the other. These things convince me that it was intended that where a city adopts the provisions of the Black law, it would thereby abandon the court and judicial methods of procedure for removal of officers and substitute the recall therefor. I cannot avoid the conclusion that the adoption by a city of the provisions of the' Black law has the effect of suspending the operation of sec. 7459 of the Revised Codes as to all officers of such city. I concur in issuing the writ.
Sullivan, J., concurs.